Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1, 3, 5-8, 11, 12-15, 17 and 19-26 renumbered as 1-20 allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
4.	Claims 1, 8 and 15 are allowed because the closest prior art, Kozisek (US Patent Application Publication 2009/0113045), fails to anticipate or render obvious the concept of initiating a test of an internet connection speed with subscriber premises by residential gateway of subscriber premises, where endpoint device at the subscriber premises, wherein a service unassociated with
the test that is running on a second user is temporarily halted by a command 
after a user of the first user endpoint device has consented to halting the service, in combination with all other limitations in the claim (s) as defined by applicant.
Kozisek discloses initiating a data communications speed test (line speed test), to determine speed of data communicated between a customer premise residence and a network node at cable modem, but does not temporarily halt by a command, a service unassociated with
the test after a user of the first user device has consented to halt the service.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
5.	Applicant’s arguments, see remarks, filed 8/2/2022, with respect to claims have been fully considered and are persuasive.  The rejection under 35 USC 103 of claims 1, 3, 5-8, 11, 12-15, 17 and 19-26 has been withdrawn. 
Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803. The examiner can normally be reached M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MON CHERI S DAVENPORT/Examiner, Art Unit 2478                                                                                                                                                                                                        August 8, 2022

/JOSEPH E AVELLINO/Supervisory Patent Examiner, Art Unit 2478   

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478